Exhibit 10.3

FORM OF

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made, effective as of [            ] (the
“Grant Date”), between Evercore Partners Inc. (the “Company”) and
[            ], an employee of the Company or an Affiliate of the Company,
hereinafter referred to as the “Participant”.

WHEREAS, the Company desires to grant the Participant restricted stock units (as
provided in Section 1 below), ultimately payable in shares of Common Stock (the
“Award”), pursuant to the Company’s 2006 Stock Incentive Plan (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement (capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan);

WHEREAS, the Board has determined that it would be to the advantage and best
interest of the Company to grant the shares of Common Stock provided for herein
to the Participant as an incentive for increased efforts during his term of
office with the Employer and has advised the Employer thereof and instructed the
undersigned officers to grant said Award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, the Company hereby grants [            ] restricted stock units
(“RSUs”) to the Participant, on the terms and conditions hereinafter set forth.
Each RSU represents the unfunded, unsecured right of the Participant to receive
one share of the Company’s Common Stock (each, a “Share”). The Participant will
become vested in the RSUs, and take delivery of the Shares, as set forth in this
Agreement.

2. Vesting and Timing of Transfer.

(a) Unless otherwise provided herein, and subject to the continued employment of
the Participant by the Company or any of its Affiliates (collectively, the
“Employer”) through the relevant Vesting Event (as hereinafter defined), the
Participant shall become vested in 33  1/3% of the RSUs granted on the Grant
Date on each of the second anniversary, third anniversary and fourth anniversary
of the Grant Date (each, a “Vesting Event”).

(b) Notwithstanding any of the foregoing, (A) any unvested RSUs shall become one
hundred percent (100%) vested upon the earlier occurrence of (x) a Change of
Control, (y) Participant’s death or (z) termination of the Participant’s
Employment with Employer due to the Participant’s Disability, and (B) any
unvested RSUs may, in the sole discretion of the Committee, become one hundred
percent (100%) vested upon the occurrence of the Participant’s retirement from
the Employer at age 65 (or such other age as may be reasonably determined by the
Committee to be the Participant’s permanent retirement date) (any such
retirement, “Retirement”).

 

1



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision set forth in this Agreement:

(i) in the event of a termination of Participant’s employment with the Employer
other than for the reasons set forth above, all unvested RSUs shall immediately
be forfeited by the Participant, without payment of any consideration therefor;
and

(ii) upon any breach of the Restrictive Covenants (as defined in Section 12
below) by the Participant, whether occurring before or after any termination of
the Participant’s employment, all RSUs, whether vested or unvested, shall
immediately be forfeited by the Participant, without payment of any
consideration therefor.

(d) Subject to the provision of Section 4 below, the Company shall only deliver
to the Participant Shares underlying all vested RSUs on the fifth anniversary of
the Initial Public Offering. Notwithstanding the foregoing, in the event of a
Change in Control which satisfies the definition of a “change in ownership” or
“change in effective control” of the Company in accordance with Section 409A of
the Code in circumstances where cash is paid for all or part of the Shares, the
Participant shall be paid such cash, to the extent permitted under Section 409A
of the Code without imposing additional tax, interest or penalties on the
Participant thereunder, at the same times(s) and in the same manner, as other
holders of Shares and the RSUs shall vest immediately prior to such Change in
Control to enable the Participant to participate in such transaction.

(e) In the event of the death of the Participant, the delivery of Shares under
Section 2(d) shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under Section 2(d), as
applicable, shall be made to the person or persons to whom the Participant’s
rights under the Agreement shall pass by will or by the applicable laws of
descent and distribution.

(f) Upon each transfer of Shares in accordance with Section 2(d) of this
Agreement, the Company shall have satisfied its obligation with respect to the
number of RSUs equal to the number of Shares delivered to the Participant
pursuant thereto, and the Participant shall have no further rights to claim any
additional Shares in respect thereof.

 

2



--------------------------------------------------------------------------------

3. Dividends. From and after the Grant Date and unless and until RSUs are
forfeited or otherwise transferred back to the Company (including upon a
termination of employment as provided in Section 2 above), the Participant will
be entitled to receive all dividends and other distributions paid with respect
to such number of Shares as are equal to the number RSUs that are vested
pursuant to Section 2(a) above as of the date such dividends or other
distributions are paid, as if the Participant were a holder of record of such
number of Shares.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make certain equitable substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 9(a) of the Plan.

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Employer. Further, the Employer
may at any time dismiss the Participant, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

6. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that (a) such
Participant’s participation in the Plan is not to be considered part of any
normal or expected compensation, (b) the value of the RSUs or the Shares shall
not be used for purposes of determining any benefits or compensation payable to
the Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company, and (c) the termination of the Participant’s
employment with the Employer under any circumstances whatsoever will give the
Participant no claim or right of action against the Employer in respect of any
loss of rights under this Agreement or the Plan that may arise as a result of
such termination of employment.

7. No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company until the Shares in question have
been registered in the Company’s register of stockholders as being held by the
Participant.

8. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on certificates representing such Shares, if any, or make an
appropriate entry on the record books of the appropriate registered book-entry
custodian, if the Shares are not certificated, to make appropriate reference to
such restrictions.

 

3



--------------------------------------------------------------------------------

9. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Affiliate.

10. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(d) of the Plan. Notwithstanding the foregoing, if the Participant’s
employment with the Employer terminates prior to the transfer of all of the
Shares under this Agreement, the payment of any applicable withholding taxes
with respect to any further transfer of Shares under this Agreement or the Plan
shall be made solely through the sale of Shares equal to the statutory minimum
withholding liability.

11. Restrictive Covenants. The Participant represents and agrees that the
Participant has executed a Confidentiality, Non-Solicitation and Proprietary
Information Agreement with the Company (the “Restrictive Covenants Agreement”)
pursuant to which, during the Participant’s employment with the Employer and
upon the Participant’s termination of employment with the Employer for any
reason, the Participant shall be bound by certain restrictive covenants set
forth therein (the “Restrictive Covenants”). Upon the issuance or delivery of
Shares underlying vested RSUs, the Participant shall certify in a manner
acceptable to the Committee that the Participant is in compliance with the terms
and conditions of the Restrictive Covenants. In the event the Participant
violates any Restrictive Covenant, the Participant shall immediately forfeit any
remaining outstanding RSUs, whether vested or unvested, in addition to any
additional remedies available to the Company as set forth in the Confidentiality
Agreement or otherwise.

12. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW.

13. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

15. Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

[Signatures on next page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EVERCORE PARTNERS INC. By:     

[EVERCORE PARTNERS INC. SIGNATURE PAGE TO RESTRICTED STOCK UNIT AWARD AGREEMENT]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARTICIPANT By:     

[PARTICIPANT SIGNATURE PAGE TO RESTRICTED STOCK UNIT AWARD AGREEMENT]

 

7